IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-43,847-09


                      EX PARTE MILTON LEE GARDNER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 13-074-A IN THE 77TH DISTRICT COURT
                          FROM LIMESTONE COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. On July 22,

2020, this Court denied the application. On May 5, 2022, Applicant filed a new 11.07 application

with the district clerk. This Court received that application as a supplemental record. The

application is a new filing and should have been docketed as a new writ under Texas Code of

Criminal Procedure art. 11.07.

       The District Clerk is ordered to file the application as a new matter and process it according

to the mandates of the Texas Code of Criminal Procedure. The Clerk shall inform this Court of its

compliance to this order. The district clerk shall comply with this order within thirty days from the
                       2

date of this order.



Filed: July 14, 2022
Do not publish